UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6780


JAMES E. TAYLOR,

                Petitioner – Appellant,

          v.

ATTORNEY GENERAL OF VIRGINIA; SUPREME COURT OF VIRGINIA and
its inferior courts; VIRGINIA DIVISION OF CHILD SUPPORT
ENFORCEMENT (DCSE),

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:14-cv-00509-JAG-MHL)


Submitted:   October 13, 2016              Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James E. Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James     E.    Taylor       appeals       the    district       court’s        order

dismissing     28     U.S.C.    § 2254      (2012)      petition       for    failure    to

comply    with      the   court’s       order.          This    court    may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain      interlocutory       and       collateral      orders,      28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-47 (1949).                          Because Taylor may

refile his petition to conform with the district court’s local

rules, we conclude that the order Taylor seeks to appeal is

neither    a     final    order       nor   an     appealable        interlocutory       or

collateral order.         Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807
F.3d 619,    623    (4th     Cir.    2015);      Domino      Sugar   Corp.    v.     Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

       Accordingly, we dismiss the appeal for lack of jurisdiction

and deny Taylor’s motion for pendente lite relief.                            We dispense

with oral argument because the facts and legal contentions are

adequately     presented       in     the   materials       before     this    court    and

argument would not aid the decisional process.


                                                                                DISMISSED




                                              2